Citation Nr: 1737207	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-17 189	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant 



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran has unconfirmed service from September 1969 to April 1971.  The appellant is the Veteran's adult daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the appeal has since been assumed by the RO in Detroit, Michigan.  


FINDING OF FACT

The weight of the evidence is against a finding that the appellant was born with spina bifida.  


CONCLUSION OF LAW

The criteria for monetary allowance under 38 U.S.C.A. § 1805 for a child born with spina bifida have not been met.  38 U.S.C.A. §§ 1805, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.814 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in October 2011.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the appellant's  private treatment records, VA examination reports, hearing testimony, and statements from the appellant and her representative.  Neither the appellant nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. 38 U.S.C.A. § 1805 Benefits

The appellant seeks a monetary allowance under 38 U.S.C.A. § 1805.  After careful review and consideration, the Board finds that such an allowance should not be granted as the appellant has not proven that she was born with spina bifida.  

VA will pay a monthly monetary allowance under subchapter I of 38 U.S.C. chapter 18, to or for a person who VA has determined is an individual suffering from spina bifida whose biological mother or father is or was a Vietnam veteran or a veteran with covered service in Korea.  38 C.F.R. § 3.814(a) (2016).  

For the purposes of such a grant, "spina bifida" is defined as "any form of spina bifida except spina bifida occulta."  38 C.F.R. § 3.814(c)(4).  

At the outset, the Board observes that the appellant asserts that her father, the Veteran, served in the Republic of Vietnam.  Although the Veteran's DD 214 is not of record, VA has conceded such service.  Further, to the extent that the Board finds that the appellant has not proven that she was born with spina bifida, whether the Veteran does or does not have confirmed Vietnam service is irrelevant to this matter.

The appellant asserts she was born with spina bifida in July 1977.  In support of her claim, she has submitted treatment records from the Shriners Hospital for Crippled Children, dated October 14, 1980.  That record states that her chief complaints include narcolepsy with apnea episodes, frequent upper respiratory infections, internal tibial torsion, a possible sacral lipoma, and spina bifida.  The record further documents that at three months of age she was diagnosed with "hydroencephaly," that the excess fluid was tapped off and she improved clinically.  A repeat CAT scan a few months later showed that the fluid was back.   However, she had not exacerbations of her symptoms and it was decided to observe her going forward.  An IQ test administered several weeks prior supposedly showed an IQ greater than 120.  About eight months prior, a small swelling was noted in the mid line just above the gluteal cleft, which was called variously a lipoma or meningocele by physicians that the appellant's mother had taken her to (those physician records are not of record).  The doctor noted that various opinions had been made to include observation, immediate surgical removal, and surgical removal at a later date.  (See VBMS, Medical Treatment Record - Non-Government Facility, 9/19/2016, pp. 4-6).   

Subsequent records from her childhood document a history of pain in the shoulders, knees and ankles, but with no neurological reason for her pain pattern, in November 1985.  (See Id., p. 7).   Lower back pain was reported, generally after exercise in November 1986.  (See Id., p. 8).  A polyarticular involvement of unknown etiology in January 1988, with a diagnosis of presumed polyarticular juvenile rheumatoid arthritis in November 1989.  (See Id., p. 9).

In October 1994, the appellant presented with bilateral hip pain, usually after activities, occurring about once a month and otherwise she was very active, engaging in weight-training and cheerleading.  X-rays of the sacroiliac joint and the lumbosacral spine were taken and revealed very mild lumbar scoliosis with no vertebral segmentation abnormalities identified other than the suggestion of very mild partial sacralization of L5.  The sacroiliac joints were normal.  (See Id., p. 10-12).

In March 2016, the appellant submitted statements from two treating physicians.  A letter from Dr. A.C., a family practitioner, states "I have been treating [the appellant] for Spinal [sic] Bifida since the year 2010."  A letter from Dr. NA, an Osteopathic Doctor, states "[The appellant] is a patient of mine.  Patient has recently established care with me.  Patient has a documented history of spina bifida."  (See VBMS, Medical Treatment Record - Non-Government Facility, 3/1/2016).   

Medical records submitted by Dr. A.C. in June 2016 do not document a history of or treatment for spina bifida.  (See VBMS, Medical Treatment Record - Non-Government Facility, 6/2/2016).  Such records include detailed notes from her initial office visit with Dr. A.C., where she sought to establish a primary care relationship.  Those notes state "Several hospitalizations in infancy and childhood.  Hydrocephyllus ? 4th Brain bleed; several sets of eustachian tubes, tonsillectomy, flu/pneumonia." It also mentions the history of juvenile arthritis.  (See Id., p. 10-13).

Medical records submitted in August 2016 from the Henry Ford Treatment Center; list a self-reported history of spina bifida between April 2015 and February 2016. An August 2015 record contained therein indicated normal CT scan and MRIs.  (See VBMS, Medical Treatment Record - Non-Government Facility, 8/24/2016, "Treatment records -Henry Ford treatment center").    

In August 2016, Dr. A.C. submitted a new medical opinion in which he stated "I have had the opportunity to have [the appellant] as a patient in my office since March 2010.  [She] was diagnosed with a birth defect known as Spina Bifida as a newly born infant.  Because of this, it has affected [her] everyday living from the time she was born to the present, and will continue to affect [her] everyday living in the future."  (See VBMS, Medical Treatment Record - Non-Government Facility, "Nexus Opinion", 8/24/2016).    

In November 2016, VA sought a medical opinion in this matter.  The examiner, a Neurologist, reviewed the complete medical record.  She cited to the October 1980 record, specifically noting the possible sacral lipoma or meningocele.  She also cited to the October 1994 reports documenting normal lower extremities and included x-rays of the slower spine.  She also reported the various medical opinions by Dr. A.C. and Dr. N.A., specifically noting that they did not contain any medical details on symptoms or treatment and no evidence of a physical examination leading to such opinions.  The examiner then stated that the "available medical records indicate the following spinal problems: partial sacralization of L5, mild left convex lumbar and right convex thoracic curvatures.  This is not spina bifida.  In spina bifida, the posterior elements of the vertebrae are not fused and usually absent and there is presence of [central nervous system] tissue in the opening, typically forming a cyst-like structure on the back.  Neither X-ray nor physical exam indicates any of these spina bifida related problems.  A normal physical exam would be very unusual in the setting of spina bifida as there are typically neurological deficits below the level of the lesion."  The examiner then stated that "it is not as likely as not that [the appellant] has either a form or manifestation of spina bifida.  The primary diagnosis is back pain.  There is no finding of a defect of closure of the spine or other neural tube elements."  The examination report indicates that it was also reviewed by an additional physician prior to it being signed and submitted.  (See VBMS, C&P Exam, 11/10/2016).    

In December 2016, Dr. A.C. submitted a new letter stating that "[e]mpirical evidence [of spina bifida] has already been submitted by Shriner's Hospital.  [The Appellant] had a fourth degree brain bleed in infancy causing severe Hydrocephalus, requiring her to undergo traumatic neurological lifesaving surgical correction in infancy, in addition to traumatic surgical correction in infancy to her spine in hopes to resolve the menocochle [sic] cited in her Shriner's records, [both] have affected her quality of life to date and both are clear evidence that she does have spina bifida."  In addition opinion on a medical nexus between the appellant's blood clotting issues to her father's herbicide exposure (the Board observes that possible compensation for any disability other than spina bifida is not presently on appeal), the physician also stated that even though his records do not actually highlight spina bifida, due to her being born with the condition, there is not much that can be done from a medical standpoint.  As her primary care physician of longstanding history, he is only able to assist her with residual effects from such lifelong trauma in hopes to aid her quality of life. (See VBMS, Medical Treatment Record - Non-Government Facility, 12/28/2016).      

For her part, the appellant has testified that she remembers being diagnosed with spina bifida and having to undergo a great deal of physical therapy as a child.  She also testified that she was missing two whole vertebrae in her lower spine.  (See VBMS, Hearing Testimony, 4/12/2017).      

After carefully reviewing all of the evidence, the Board finds that the appellant has not shown evidence that she was born with spina bifida.  

At the outset, the Board notes that the October 1980 record does list spina bifida as one of the five chief complaints at that time.  However, the Board does not find this diagnosis to be of any probative value in adjudicating this claim.  Here, the Board notes that the records from Shriner's Hospital were submitted by the appellant, and not obtained by VA directly from the hospital.  Upon inspection, it is clear on the face of the document that several words have been deleted and the words "five, spina bifida" have been inserted.  Although the words appear to have been typed with a typewriter, as was the initial document, the words are clearly larger in font and darker in color, and do not match or align with any of the other words in the entire document.  There is shadow evidence above those words that some type of white-out fluid or tape was used to eliminate some other words prior to the words "spina bifida" being inserted.  Further, although the document itself goes on to discuss the other four complaints in great detail, it completely excludes any discussion of spina bifida, despite it being one of the alleged "chief complaints."  In light of this, the Board finds that the 1980 record does not, actually confirm a diagnosis of spina bifida.  To that extent, the Board finds that such record is neither competent, nor credible to consider in this matter.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a) (2016).  

The Board notes that the earliest evidence of spina bifida in the appellant's medical record is shown in April 2015.  However, the record reflects that this was a self-reported diagnosis and it does not, nor does any of the subsequent records, give a date of diagnosis, or any discussion of how such a diagnosis was reached.  Particularly, those records were made in connection with treatment for a separate clotting disorder.  The Board finds this statement is not competent to prove a diagnosis of spina bifida in 1977.  The record was created 37 years after the appellant was born and would have been diagnosed.  It was not provided in the context of treatment for spina bifida or any associated symptom of spina bifida.  Finally, it is not supported by any actual diagnostic discussion from the treating physician.  38 C.F.R. § 3.159(a).

Despite the lack of an actual diagnosis which can be confirmed by the medical record, VA obtained a medical opinion in November 2016, which the Board finds particularly persuasive.  That opinion was provided by a Neurologist whom the Board presumes to have expertise in the area of neurological disabilities such as spina bifida.  The opinion clearly considered all of the evidence of record, going so far as to specifically cite to the October 1980 medical record and its contents, as well as the October 1994 X-ray records which report a generally normal spine, with minor partial sacralization of L5.  The examiner also supports her opinion with a clear discussion of known medical principles.  The opinion also indicates that it was reviewed by a second physician prior to being signed and submitted.  

With regard to the private opinions submitted by Dr. N.A. and Dr. A.C., the Board finds those opinions to be of limited value.  At the outset, the Board notes that the initial two opinions by Dr. A.C. and the sole opinion of Dr. N.A. merely state that the appellant has a history of spina bifida, statements which are wholly unsupported by the medical evidence in the record and fail to include any discussion of how such a diagnosis was reached.  As such, those opinions are not competent to rely upon in assessing this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Miller v. West, 11 Vet. App. 18, 22 (2007) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  

The Board observes that the December 2016 statement from Dr. A.C. is more detailed.  Nonetheless, the Board finds that it is of lesser probative value than the opinion provided by the VA Neurologist.  Although that opinion does cite to the history of hydrocephaly and meningocele in the 1980 record, it does not provide any discussion of how such symptoms or diagnoses establish a diagnosis of spina bifida.  Further, that opinion cites to evidence not in the record (Dr. A.C. states that the appellant underwent "traumatic surgical correction" of her spine to resolve the menocochle [sic]" cited in the 1980 report; however, there is no evidence in the record that she ever underwent surgery for that condition.  Further, a review of the 1980 report shows that it was only variously described as meningocele or in the alternative a sacral lipoma, and indicated that surgery was a possible option, as was observation.  There is simply no evidence that such a surgery was ever done.) Further, Dr. A.C. ignores the subsequent evidence of record, including the 1994 X-ray evidence of a generally normal spine.  No real discussion is provided as to how such his diagnoses was reached, other than citing to two other diagnoses in the record, particularly considering that the record shows that he did not begin treating the appellant until 33 years after she was born.

Ultimately, the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case.  See Stefl, supra.  In order for a medical opinion to be given weight, it must be (a) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  In this case, the Board finds that the VA opinion is more probative and worthy of more weight because it considered all of the evidence of record, and provided a detailed explanation of how the opinion was reached.  On the contrary, the opinion by Dr. A.C. failed to consider the relevant X-ray evidence, and did not provide any discussion beyond citing to the hydrocephaly and potential meningocele diagnoses from 1980.  

Finally, the Board observes that in her hearing testimony, the appellant testified that she had been diagnosed with spina bifida, and that she is missing two vertebra in her spine.  The Board finds this lay testimony to be less than credible or probative in this matter.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  However, diagnosis of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the appellant is a lay person without appropriate medical training and expertise, and thus, is not competent to make a diagnostic conclusion regarding her claim of spina bifida, especially in light of the VA Neurologist's conclusion to the contrary and the fact that the evidence fails to demonstrate any evidence of such a diagnosis prior to April 2015, 37 years after she was born, or any evidence that she is missing vertebrae.  See id; see also Caluza v. Brown, 7 Vet. App. 498 (1995) (giving factors to consider when assessing the credibility of lay evidence, to include facial plausibility; internal consistency; consistency with other evidence; self-interest or bias; lay statements made during treatment; and time of creation of evidence).     

The Board is certainly sympathetic to the appellant's clear history of childhood illness.  However, in order to receive benefits under 38 U.S.C.A. § 1805, it must be shown that she was born with spina bifida, as defined by the relevant regulations.  In this case, the Board finds that the appellant has not provided sufficient evidence to overcome the VA Neurologist's opinion that she did not have spina bifida at birth.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


